— Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered January 22, 1986, convicting him of burglary in the second degree (two counts), grand larceny in the third degree, and criminal possession of stolen property in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s allegation of error with respect to the court’s charge on the issue of reasonable doubt was not the subject of objection and accordingly, the matter is not preserved for our review (see, CPL 470.05). In any event, any error was harmless in light of the fact that the charge as to reasonable doubt, read in its entirety, conveyed the proper standard of proof and the evidence as to the defendant’s guilt was overwhelming (see, People v Martinez, 118 AD2d 661, lv denied 67 NY2d 1054; People v Valdivia, 108 AD2d 885). Bracken, J. P., Weinstein, Rubin and Kooper, JJ., concur.